       Case 1:10-cv-06950-AT-RWL Document 1265 Filed 09/15/21 Page 1 of 2

                                                                           Lieff Cabraser Heimann & Bernstein, LLP
                                                                                       275 Battery Street, 29th Floor
                                                                                     San Francisco, CA 94111-3339
                                                                                                    t 415.956.1000
                                                                                                    f 415.956.1008




                                        September 15, 2021                                     Anne B. Shaver
                                                                                                      Partner
                                                                                            ashaver@lchb.com



VIA ECF

The Hon. Analisa Torres
United States District Court
   for the Southern District of New York
500 Pearl Street
New York, NY 10007-1312

                 Re:   Chen-Oster, et al. v. Goldman, Sachs & Co., No. 10-6950 (AT) (RWL)

Dear Judge Torres,

        Pursuant to Rule IV.A.ii of Your Honor’s Individual Practices in Civil Cases, I write on
behalf of Plaintiffs and the Class to request that the Court permit the limited sealing of two
exhibits filed in connection with Defendants’ September 10, 2021 Opposition to Plaintiffs’
Motion to Exclude Expert Testimony (ECF No. 1259): Exhibit 17 (the invoices of Dr. Caren
Goldberg in connection with her expert work in this matter) and Exhibit 18 (the invoices of Ms.
Sarah Butler in connection with her expert work in this matter). The parties conferred about
these documents on September 10, 2021.

        Both invoices were designated “Confidential” pursuant to the Protective Order that
governs this matter (ECF No. 51), and both were therefore filed provisionally under seal. There
is no presumed right of access to either document, because their “particulars . . . did not go to the
core of the judicial function, and the proposed redactions are limited and narrowly tailored.”
Dependable Sales & Serv., Inc. v. TrueCar, Inc., 311 F. Supp. 3d 653, 666 (S.D.N.Y. 2018). See
also id. (permitting redaction to Daubert motion). Additionally, continued sealing of these
documents is necessary to protect: Dr. Goldberg’s personal contact information (including her
home address, phone number, and email address); Ms. Butler’s tax identification and financial
account numbers; and both experts’ private compensation information. Indeed, the Second
Circuit has held that such privacy interests “should weigh heavily in a court’s balancing
equation.” United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995). Finally, the public
interest would not be served by the disclosure of this information because where, as here,
materials sought to be redacted are “relevant only as background context . . . the presumption of
public access is low,” and even a “limited privacy interest in this evidence slightly outweighs the
presumption of public access.” TrueCar, Inc., 311 F. Supp. at 666-67.

       Accordingly, Plaintiffs respectfully request that this Court permit the continued and
narrow sealing of these two documents.



San Fran cisco         New York            Nash ville         Mu n ich             www.lieffcab raser .co m
       Case 1:10-cv-06950-AT-RWL Document 1265 Filed 09/15/21 Page 2 of 2

Hon. Analisa Torres
September 15, 2021
Page 2


                                     Respectfully submitted,



                                     Anne B. Shaver

cc: All parties, via ECF
2302465.1
